Title: From Alexander Hamilton to Pierre Charles L’Enfant, 29 March 1793
From: Hamilton, Alexander
To: L’Enfant, Pierre Charles



[Philadelphia] March 29. 1793
Private & Confidential
Dear Sir

The ideas you have communicated give me pain. I wish you had not adopted the idea of adjourning the hands, unless you had been legally directed so to do. I cannot imagine that the Directors will adopt the change. If you are still in a situation to go on with propriety I wish you by all means to do it. You may be assured I shall not be unmindful of the business.
Yrs. truly

A Hamilton

